231 N.W.2d 123 (1975)
194 Neb. 173
STATE of Nebraska, Appellee,
v.
Nathaniel L. HALL, Appellant.
No. 39496.
Supreme Court of Nebraska.
June 26, 1975.
*124 Nathaniel L. Hall, pro se.
Paul L. Douglas, Atty. Gen., Bernard L. Packett, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
NEWTON, Justice.
This is a post conviction proceeding. Defendant was convicted of homicide. He had plead guilty, received a life sentence, and did not appeal. Subsequently he brought a post conviction proceeding. See our opinion in State v. Hall, 188 Neb. 130, 195 N.W.2d 201.
In the present proceeding defendant argues his plea was induced by statements of his counsel that if tried and convicted he might receive a death penalty but his life could be saved by a negotiated plea. The advice of counsel was previously questioned in the former proceeding wherein it was held: "When counsel has advised a defendant to plead guilty, a defendant who has heeded such advice may not subsequently attack the voluntariness of a guilty plea so long as the counsel's advice was within the range of competence demanded of attorneys in criminal cases." State v. Hall, supra.
"The trial court is not required to entertain successive motions under the Post Conviction Act for similar relief from the same prisoner." State v. Huffman, 190 Neb. 319, 207 N.W.2d 696.
"After a first motion for post conviction relief has been judicially determined, any subsequent motion for post conviction relief from the same conviction and sentence may be dismissed by the district court, unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time of filing a prior motion for post conviction relief." State v. Reichel, 187 Neb. 464, 191 N.W.2d 826.
The judgment of the District Court is affirmed.
Affirmed.
BRODKEY, J., not participating.